AO 245B (Rev. 02/18) Judgment in a Criminal Case

 

 

 

 

 

 

       
          

 

  

Sheet l
UNITED STATES DiSTRiCT CoURT
Eastem District of Pennsylvania
UNITED STATES OF AMERICA § JUDGMENT IN A CRIMINAL CASE
v. _ )
ALEXANDER vELCu F‘a : §§ )
i _.__v ) Case Number: DPAE:1SCROOO110-1
) UsM Number; 76451-066
DEc M 2013 )
_ _ _ __ ) Kath|een M. Gaughan, Esq.
BKATE B" ' “'"1N'Clerk ) Defendant’s Attomey
THE DEFENDANT: V__- DeP-C'S'k
M pleaded guilty to count(s) 1,2,3,4
\:] pleaded nolo contendere to count(s)
which was accepted by the court.
l] was found guilty on count(s)
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense
: .____\.. ' ' .l'r|\..' -,.--.','-"|:__i. . l ..» ' .». ' _ _ _ ___. _ ._ _ __ __ _
§§___ _ _ __ __ __ ._ il ; ___ mcmrraccessm& _ __ _ __ __ _
18:1029(3)(4),(c)(1)(A)(ii ACCESS DEV|CE FRAUD; 18:2 A|D|NG AND ABETT|NG 11/1/2017 2
.1§»HLI|'1'""'}TL“E§:`[“ n -' L" . , L-*__: _"_§`_ n ` . ._ _' ..u,. _ .-__-_-_-= "-_ _§5!§§-§`;;!§1"5'|_| :

The defendant is sentenced as provided in pages 2 through 9 _ of this judgment The sentence is imposed pursuant to
the Sentencing Refoim Act of 1984.

[] The defendant has been found not guilty on count(s)

 

l:l Count(s) l] is l:l are dismissed on the motion of the United States.

 

_ _ It is ordered t_hat the defendant_must notify the Un_ited States attorney for this district within 30 da s of _any change of name, residence,
or mailing address until_ all t`ines, restitution,_costs, and special assessments imposed by this judgment are fu y paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances

1 2/3/201 8
Date of Irnposition of Judgrnent

 

Signat\u'e of ]§i:ge

Petrese B. Tucker, United States District, EDPA
Name and Title of Judge

_L¢'l-

 

Date

¢/

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet lA

Judgment_Page 2 of 9
DEFENDANT: ALEXANDER VELCU

CASE NUMBER: DPAEZ18CR000110-1

ADDITIONAL COUNTS OF CONVICTION

Title & Section Nature of Uffense foense Endod Count

ABETT|NG

 
 

 
 

 

AO 245B (Rev. 02/18) Judgment in Criminal Case
Slieet 2 -- Imprisonment

W 4_4_

Judgment _ Page 3 of 9
DEFENDANT: ALEXANDER VELCU

CASE NUMBER: DPAE:18CR000110-1

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

As to Counts 1,2,3 and 4, A|exandru Ve|cu, is hereby committed to the custody of the Bureau of Prisons to be
imprisoned for a term of 6 months on Counts 1, 2 and 3. On Count 4, 24 months for a total of 30 months. Counts 1, 2, and 3,

such terms to run concurrently with each other, and a term of 24 months on Count 4, to be served consecutively to the terms
imposed on each of Counts 1, 2, and 3, to produce a total sentence of 30 months.

m The court makes the following recommendations to the Bureau of Prisons:

[:l The defendant is remanded to the custody of the United States Marshal.

|:l The defendant shall surrender to the United States Marshal for this district:

m at El a.m. |:l p.m. on
l:\ as notified by the United States Marshal.

 

m The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

[:| before 2 p.m. on

 

ij as notified by the United States Marshal.

ij as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNlTED STATES MARSHAL
By

 

DEPU'I'Y UNITED STATES MARSHAL

AO 245B (Rev. 0218) Judgment in a Criminal Case
Sheet 3 - Supervised Release

DEFENDANT: ALEXANDER VELCU
CASE NUMBER: DPAE:18CR000110-1

‘°fi

Judgrnent_Page f of

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

3 supervised release with conditions

MANDATORY CONDITIONS

,_¢

You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance

3. You must refrain from any unlawful use of a controlled substance. You must submit to orie drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

[] The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)

4, |:| You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable)

5. |I You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
m You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)

7_ |:| You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the stande conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 245B (Rev. 02/18) Judgment in a Criniinal Case

Sheet 3A - Supervised Release

Judgment-Page 5 of g

DEFENDANT: ALEXANDER VELCU
CASE NUMBER: DPAE:18CR000110-1

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l.

!~":id

ll.

12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

Afcer initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. lf notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your horne or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you Work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearin, ammunition, destructive device, or dangerous Weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply With that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Off`ice Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervr'sed
Release Conditions, available at: www.uscourts.gov.

Defendant’s Signature Date

 

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 38 ” Supervised Release

Judgment-Page § of 9
DEFENDANT: ALEXANDER VELCU
CASE NUMBER: DPAE:18CR000110-1

ADDITIONAL SUPERVISED RELEASE TERMS

lt is respectfully recommended that sentence be imposed as follows:

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the
defendant, A|exandru Velcu, is hereby committed to the custody of the Bureau of Prisons to be
imprisoned for a term of 6 months on Counts 1, 2, and 3, such terms to run concurrently

with each other, and a term of 24 months on Count 4, to be served consecutively to the terms
imposed on each of Counts 1, 2, and 3, to produce a total sentence of 30 months.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term
of three years. This term consists of a term of three years on each of Counts 1, 2, and 3 and 4.
Within 72 hours of release from the custody of the Bureau of Prisons, the defendant shall report
in person to the probation office in the district to which the defendant is released.

Whi|e on supervised release, the defendant shall not commit another federa|, state, or local

crime, shall be prohibited from possessing a nrearm or other dangerous device, shall not possess

an illegal controlled substance and shall comply with the other standard conditions that have

been adopted by this Court. The defendant must submit to one drug test within 15 days of

commencement of supervised release and at least two tests thereafter as determined by the

probation officer. The defendant shall submit to the collection of a DNA sample at the direction

of the United States Probation Office, pursuant to section 3 of the DNA Analysis Backlog

E|imination Act of 2000 (42 U.S.C. § 14135).

ln addition, the defendant shall comply with the following special conditions:

The defendant is prohibited from incurring any new credit charges or opening additional

lines of credit without the approval of the probation officer, unless the defendant is in

compliance with a payment schedule for any special assessment obligation. The defendant

shall not encumber or liquidate interest in any assets unless it is in direct service of the

approval of the Court.

The defendant shall provide the U.S. Probation Office with full disclosure of his nnancial

records to include yearly income tax returns upon the request of the U.S. Probation

Office. The defendant shall cooperate with the probation officer in the investigation of his

nnancial dealings and shall provide truthful monthly statements of his income.

The defendant shall cooperate with lmmigration and Customs Enforcement to resolve

any problems with the defendant's status in the United States. The defendant shall

provide truthful information and abide by the rules and regulations of the Bureau of

lmmigration and Customs Enforcement lf deported, the defendant shall not re-enter the

United States without the written permission of the Attorney Genera|. lf the defendant reenters

the United States, the defendant shall report in person to the nearest U.S. Probation Office within 48 hours.

The defendant shall notify the United States Attorney for this district within 30 days of any

change of mailing address or residence that occurs while any portion of the special assessment remains

unpaid. The Court finds that the defendant does not have the ability to pay a fine. The Court will waive

the fine in this case. lt is further ordered that the defendant shall pay to the United States a total special assessment of
$400.00, which shall be due immediately.

lt is recommended that the defendant participate in the Bureau of Prisons lnmate Financia| Responsibi|ity Program and
provide a minimum payment of $25.00 per quarter towards the special assessment ln the event the entire special
assessment are not paid prior to the commencement of supervision, the defendant shall satisfy the amounts due in
monthly installments of not less than $25.00, to commence 30 days after release from confinement

AO 245B (Rev. 02/18) Judgment in a Criminal Case

Sheet 4A ~ Probation

Judgment_Page 7` of §

DEFENDANT: ALEXANDER VELCU
CASE NUMBER: DPAE:18CR000110-1

STANDARD CONDITIONS OF SUPERVISION

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l.
2.

!~".*‘

ll.
12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
Afcer initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfiilly the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work fiill time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have fiill-time employment you must try to find fiill-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions, For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditz`ons, available at: www.uscourts.gov.

Defendant’s Signature Date

 

 

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 5 _ Crimioal Monelnry Penaltim
==

Judgment - Page 8 of 9
DEFENDANT: ALEXANDER VELCU

CASE NUMBER: DPAE:18CROOO110-1
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Rcstitution
TOTALS $ 400.00 $ $ 0.00 $ 0.00
l:l The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be entered

after such determination
l:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each pa ee shall receive an approximatel ro ortioned ayment, unless specified otherwise in

the priority order or percentage payment column elow. However, pursuant to 18 .S. . § 3664 i), all nonfederal victims must be paid
before the United States is paid.

Name of Pa _ _ _ __ …sti_ _

         

 

TOTALS s O-OO $ O-OO

Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[:I The court determined that the defendant does not have the ability to pay interest and it is ordered that:
['_'\ the interest requirement is waived for the \:l fine \:I restitution

[:| the interest requirement for the l:l fine l:l restitution is modified as follows:

* Justice for Victirns of Traffickin Act of 2015, Pub. L. No. 114-22.

** Findings for the total amount o losses _are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before Apnl 23, 1996.

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 6 _ Schedule of Payments

Judgment ~ Page __9_ of
DEFENDANT: ALEXANDER VELCU
CASE NUMBER: DPAE:18CR000110-1

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A |] Lump sum payment of $ due immediately, balance due

ij not later than _ , or
|] in accordance with [:] C, |] D, |:] E, or |:] Fbelow; or

B I] Payment to begin immediately (may be combined with ll C, ll D, or ll F below); or

C ij Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D I] Payment in equal (e.g., weekly, monrhly, quarrerly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E |] Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F m Special instructions regarding the payment of criminal monetary penalties:

lt is recommended that the defendant participate in the Bureau of Prisons lnmate Financia| Responsibi|ity Program and

provide a minimum payment of $25.00 per quarter towards the special assessment ln the event the entire special assessment are not paid

prior to the commencement of supervision, the defendant shall satisfy the amounts due in monthly
installments of not less than $25.00, to commence 30 days after release from confinement

Unless _the court ha_s expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ lnmate

Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l] Joint and Several

Defendant and Co-Defendant Narnes and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,

and corresponding payee, if appropriate

I:l The defendant shall pay the cost of prosecution
[] The defendant shall pay the following court cost(s):

I___l The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order1 (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine

interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs,

